Title: To Thomas Jefferson from Henry Hurst, 6 January 1808
From: Hurst, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Vincennes Janry. 6th. 1808—
                  
                  At the request and in behalf of the Citizens of the County of Knox, I have the honor to transmit to you the inclosed resolutions, entered into by them to remove the Odium cast upon the Territory in consequence of the appointment of Davis Floyd Clerk to the House of Representatives.
                  With Sentiments of High respect & consideration I have the Honor to be Sir your most obedient and most Humble Servt.
                  
                     H. Hurst Scy.
                  
               